Exhibit 99.1 Condensed interim consolidated financial statements of Caledonia Mining Corporation For the six month period ended June 30, 2011 (Unaudited) These are the Group’s second set of condensed interim consolidated financial statements prepared in accordance with IFRS and IFRS 1 First-time Adoption of International Financial Reporting Standards has been applied. 1 Caledonia Mining Corporation For the six month period ended June 30, 2011 Table of contents Letter to shareholders 3 Condensed consolidated statements of comprehensive income (loss) 4 Condensed consolidated statements of financial position 5 Condensed consolidated statements of changes in equity 6-7 Condensed consolidated statements of cash flows 8 Notes to the condensed consolidated financial statements 9-46 Corporate directory 47-48 2 Caledonia Mining Corporation MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL INFORMATION To the Shareholders of Caledonia Mining Corporation: Management has prepared the information and representations in this report. The Unaudited Condensed Consolidated Financial Statements and related notes have been prepared using accounting policies consistent with IFRS and in accordance with International Accounting Standard 34 (“IAS 34”) – Interim Financial Reporting, and, where appropriate, these statements include some amounts that are based on best estimates and judgment. Management has determined such amounts on a reasonable basis in order to ensure that the financial statements are presented fairly, in all material respects. Financial information used elsewhere is consistent with that in the financial statements. The MD&A also includes information regarding the impact of current transactions and events, sources of liquidity and capital resources, operating trends, risks and uncertainties. Actual results in the future may differ materially from our present assessment of this information because future events and circumstances may not occur as expected. The Corporation maintains adequate systems of internal accounting and administrative controls, consistent with reasonable cost. Such systems are designed to provide reasonable assurance that relevant and reliable financial information is produced. Management have determined that as a result of the relatively small size of the Corporation’s head office finance department personnel, that in respect of the Internal Controls over Financial Reporting (“ICFR”) assessment, there were limited resources to adequately segregate duties and to permit or necessitate the comprehensive documentation of all policies and procedures that form the basis of an effective design of ICFR. In order to mitigate the risk of material misstatement in the Corporation’s consolidated financial statements, the Corporation has implemented additional cash flow reviews and monitoring controls at head office on a monthly basis.As part of their monitoring and oversight role the Audit Committee performs additional analysis and other post-closing procedures. No material exceptions were noted based on the additional procedures and no evidence of fraudulent activity was found. The Board of Directors, through its Audit Committee, is responsible for ensuring that management fulfils its responsibilities for financial reporting and internal control. The Audit Committee is composed of three unrelated directors. This Committee meets periodically with management and the external auditors to review accounting, auditing, internal control and financial reporting matters. These second quarter financial statements have not been reviewed by the Corporation’s auditors. These unaudited Financial Statements were authorised for release by the Board of Directors on August 08, 2011. S. E. Hayden S. R. Curtis President and Chief Executive Officer
